 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     TOMMY ROY KEETON,                 ) NO. CV 17-1213-FMO (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   G. MARSHALL, et al,               )
                                       )
15                   Defendants.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge dated September 13, 2018,
20
21        IT IS ADJUDGED that this action is dismissed without prejudice.
22
23   DATED: November 13, 2018
24                                                       _______________/s/______________
25                                                            FERNANDO M. OLGUIN
                                                         UNITED STATES DISTRICT JUDGE
26
27
28
